UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-1239


ANA URSU,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 24, 2012                 Decided:    August 29, 2012


Before KING and     SHEDD,   Circuit   Judges,   and     HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Alexei, LAW OFFICE OF MICHAEL ALEXEI, PLLC, Washington,
D.C., for Petitioner.      Stuart F. Delery, Acting Assistant
Attorney General, Holly M. Smith, Senior Litigation Counsel,
Joseph D. Hardy, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ana Ursu, a native and citizen of Moldova, petitions

for    review    of   an    order    of    the   Board    of      Immigration       Appeals

(“Board”)       dismissing     her    appeal     from    the      immigration       judge’s

order     denying     her    applications         for    asylum,       withholding       of

removal    and    withholding        under    the    Convention       Against       Torture

(“CAT”).       We deny the petition for review.

               The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                              8 U.S.C.

§   1158(a)     (2006).       The    INA     defines     a    refugee    as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution        involves     the      infliction         or    threat     of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                   Qiao Hua Li v. Gonzales, 405
F.3d 171,    177   (4th   Cir.     2005)      (internal        quotation   marks     and

citations omitted).

               In order to qualify for relief, an applicant must show

that her race, religion, nationality, membership in a particular

social group, or political opinion was, or will be, at least one

central reason for the persecution.                     See 8 U.S.C. § 1158(b)(i)

(2006); Quinteros-Mendoza v. Holder, 556 F.3d 159, 164 (4th Cir.

                                             2
2009).       Specifically, an alien must show that a protected ground

is    a    central        reason    for    the      feared      persecution            and    not    an

“incidental,             tangential,      superficial,          or    subordinate”            reason.

Id. at 164.

                 An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);      see      8    C.F.R.    §    1208.13(a)           (2012),      and    can       establish

refugee status based on past persecution in her native country

on account of a protected ground.                              8 C.F.R. § 1208.13(b)(1)

(2012).          “An      applicant      who   demonstrates            that      [s]he       was    the

subject of past persecution is presumed to have a well-founded

fear of persecution.”                   Ngarurih v. Ashcroft, 371 F.3d 182, 187

(4th Cir. 2004).

                 Without      regard      to   past        persecution,           an       alien    can

establish        a   well-founded         fear      of     persecution           on    a    protected

ground.          Id. at 187.            The well-founded fear standard contains

both a subjective and an objective component.                                     The objective

element      requires        a    showing      of       specific,      concrete         facts      that

would lead a reasonable person in like circumstances to fear

persecution.             Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).              “The subjective component can be met through

the       presentation       of    candid,       credible,           and   sincere          testimony

demonstrating a genuine fear of persecution . . . . [It] must

have      some    basis      in    the    reality        of    the    circumstances           and    be

                                                    3
validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

               A    determination      regarding           eligibility      for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                INS v. Elias

Zacarias, 502 U.S. 478, 481 (1992).                        Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.          8 U.S.C. § 1252(b)(4)(B) (2006).                      Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                      Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                 This

court   will        reverse    the    Board         only   if    “the    evidence     .    .   .

presented was so compelling that no reasonable factfinder could

fail      to        find      the      requisite            fear      of     persecution.”

Elias-Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d
316, 325 n.14 (4th Cir. 2002).

               We       conclude    that    substantial         evidence        supports    the

finding that Ursu did not establish that she was targeted on

account    of       a    protected    ground.          The      record     falls    short      of

compelling this court to find that Ursu qualifies for asylum or

withholding         of    removal.         We   also       conclude      that     substantial

evidence supports the finding that Ursu failed to show that it

                                                4
is more likely than not that she will be tortured if returned to

Moldova in order to qualify for CAT protection.                  See 8 C.F.R.

§ 1208.16(c)(2) (2012).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5